William Stoughton Esqr plaint. agt Thomas Wells Carpenter Defendt for his not paying a yeare & halfes rent ending about the 23d of January last due for a tenement in Boston hired of sd Stoughton at the rate of Five pounds per annum in mony with all due damages according to attachmt dat. Febr 12° 1675. The Defendt & his Surety James Pecker being both called made default in appearance; whereupon the Court declared theire bond forfitd. . . . The Jury . . . *693founde for the plaint. Seven pounds ten Shillings mony according to engagement & costs of Court being twenty two Shillings & eight pence.
Execucion issued Octobr 9th 1676.